ORDER
PER CURIAM.
Appellant, Dennis Allen Hobson, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. We have reviewed the briefs of the parties, the transcript and the record below and hold that the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we also find that no jurisprudential purpose would be served by a full opinion, we affirm the motion court pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our so holding.